Citation Nr: 1426198	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-31 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heat stroke disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.


FINDING OF FACT

There is no competent evidence that the Veteran has a current heat stroke disorder.


CONCLUSION OF LAW

The criteria for a grant of service connection for a heat stroke disorder have not been met.  38 U.S.C.A. §§ 1131, 1132 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements were met in this case by a letter sent to the Veteran in September 2010. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records have been obtained.  The Board notes that the Veteran is receiving Social Security Administration (SSA) benefits.  The Veteran's SSA records have not been associated with the file.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  After thorough review of the record, the Board finds that the Veteran's SSA records are not relevant to his claim and need not be obtained and associated with the file.  In this regard, the Board notes that at the September 2013 hearing, the Veteran asserted that he is not receiving SSA disability benefits for a heat stroke disorder. 

The Board also notes that VA did not provide the Veteran with a medical examination.  However, an examination is not necessary in this case.  As will be discussed further below, there is no evidence indicating that the Veteran has a disability that may be related to service.  See McLendon v. Nicholson, 20 Vet App. 79 (2006). 

Significantly, neither the Veteran nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II. Analysis 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  

The Veteran seeks service connection for a heat stroke disorder.  He claims that he suffered a heat stroke while serving in the Army in 1978.  The Veteran's service treatment records confirm that he was seen by a physician "for heat."  At the September 2013 hearing, the Veteran testified that he has suffered from heat strokes after service in 1980, 1985, and 2004.  However, the Veteran's post-service medical records do not reveal any diagnosis or treatment for heat stroke. 

The threshold requirement to grant service connection is evidence of a current disability.  In other words, in the absence of evidence of a current disability, in this case a diagnosis of a heat stroke disorder, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court of Appeals for Veterans Claims has held that the requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Based on a thorough review of the record, the Board finds that the Veteran does not have and has not had a diagnosis of a heat stroke disorder that may be related to service during the appeal period.  Although the Veteran's service medical records reflect that the Veteran sought treatment for "heat," that evidence does not support a finding of a current diagnosis of a heat stroke disorder.  In addition, the Veteran's post-service treatment records do not provide a current diagnosis or treatment of a heat stroke disorder. 

The Veteran claims that he has a current heart condition.  Specifically, he asserts that he has heart disease and a history of a stroke (embolism of vessels of the brain) and heart attacks.  VA treatment records establish a current heart condition.  However, the medical evidence does not link the Veteran's heart condition to his in-service heat stroke; in particular, post-service treatment records do not attribute the Veteran's stroke or heart attacks to his in-service heat stroke. 

Accordingly, there is no competent lay evidence or medical evidence that the Veteran has or has had a current diagnosis of a heat stroke disorder.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  Because there is a preponderance of the evidence against the claim, reasonable doubt is inapplicable and may not be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of heat stroke is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


